Citation Nr: 0125990	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  01-08 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire




THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a somatization 
disorder.




REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1968 to June 1969.

An appeal came to the Board of Veterans' Appeals (Board) from 
November 1992 and later RO decisions that denied service 
connection for PTSD, hepatitis, and chronic fatigue syndrome.  
In July 1997, the Board denied the claims.  The veteran then 
appealed to the United States Court of Appeals for Veterans 
Claims (the Court) and appointed Robert V. Chisholm, 
attorney, to provide further representation.

In an October 1998 joint motion to the Court, the parties 
requested that the July 1997 Board decision be vacated and 
the case remanded for further development and readjudication.  
In an October 1998 order, the Court granted the parties' 
motion, returned the case to the Board for further action 
with regard to the issue of service connection for PTSD, and 
dismissed the other issues.  

In a January 1999 letter, the Board asked the veteran's 
attorney whether he wanted to submit additional argument and 
evidence.  In a February 1999 letter, the attorney requested 
transfer of the records to the RO in order to fulfill the 
duty to assist the veteran as outlined in the October 1998 
Court order.  

In an August 1987 decision, the Board denied service 
connection for an acquired psychiatric disability, including 
a somatization disorder.  It was found that the record did 
not demonstrate the presence of such a disorder.  In the 
October 1998 joint motion of the parties, the veteran's 
attorney raised the issue of whether the veteran's 
correspondence dated in May 1995 and his testimony at a 
hearing in August 1995 constituted a notice of disagreement 
with the May 1995 RO rating decision that determined there 
was no new and material evidence to reopen the claim for 
service connection for a somatization disorder.  In March 
1999, the Board referred the issue of whether a timely notice 
of disagreement had been submitted with regard to the May 
1995 RO rating decision that no new and material evidence had 
been submitted to reopen the claim for service connection for 
a somatization disorder to the RO for appropriate action.

In a March 1999 decision, the RO held that the veteran had 
not submitted a timely notice of disagreement to the May 1995 
RO rating decision that determined no new and material 
evidence had been submitted to reopen a claim for service 
connection for a somatization disorder.  The veteran appealed 
this determination and the denial of service connection for 
PTSD, and the Board in a September 2000 decision remanded the 
issue of service connection for PTSD to the RO for additional 
development and denied the appeal with regard to the 
timeliness of filing of a notice of disagreement concerning 
the May 1995 RO rating decision determining there was no new 
and material evidence to reopen the claim for service 
connection for a somatization disorder.

The veteran appealed the September 2000 Board decision, 
insofar as it denied the appeal with regard to the timeliness 
of filing of a notice of disagreement, to the Court.  In a 
February 2001 joint motion, the parties requested that this 
Board decision be vacated and the case remanded for further 
development and readjudication, citing Gallegos v. Gober, 14 
Vet. App. 50 (2000), that held the regulatory requirement set 
out in 38 C.F.R. § 20.201 (2000), that a notice of 
disagreement contain an expression of the veteran's desire 
for appellate review, was beyond the scope of the statute 
(38 U.S.C.A. § 7105 (West 1991)).  In a February 2001 order, 
the Court granted the parties' motion and the case was 
subsequently returned to the Board.

In a March 2001 letter, the Board asked the veteran's 
attorney whether he wanted to submit additional argument 
and/or evidence.  In correspondence dated in May 2001, the 
attorney requested favorable resolution of the issue on 
behalf of the veteran.

In a July 2001 decision, the Board determined that the 
veteran had filed a timely notice of disagreement with the 
May 1995 RO rating decision determining that there was no new 
and material evidence to reopen the claim for service 
connection for a somatization disorder.  At that time, the 
Board also remanded the issue of whether there was new and 
material evidence to reopen the claim for service connection 
for a somatization disorder to the RO for issuance of a 
statement of the case on this matter.  In September 2001, the 
RO sent the veteran and his attorney a statement of the case 
on this issue, and the veteran submitted a substantive appeal 
within 60 days of issuance of this statement of the case.

The issue of entitlement to service connection for PTSD, 
remanded by the Board in September 2000, is still under 
development at the RO.  Although it remains in appellate 
status, it will not be addressed in this decision.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
Supp. 2001) and 38 C.F.R. § 20.900(c) (2001).


FINDINGS OF FACT

1.  In August 1987, the Board denied service connection for a 
somatization disorder.

2.  Evidence received subsequent to the August 1987 Board 
decision is of such significance that it must be considered 
in order to fairly decide the merits of the claim as it now 
shows the presence of a somatization disorder after service 
and links this condition to the veteran's service.


CONCLUSION OF LAW

The additional evidence submitted since the final August 1987 
Board decision, denying service connection for somatization 
disorder, is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104, previously 4003 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.156, 20.1100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The August 1987 Board decision denied service connection for 
a somatization disorder.  A decision of the Board is final 
with the exception that a claimant may later reopen a claim 
if new and material evidence is submitted.   38 U.S.C.A. 
§§ 5108, 7104, previously 4003, (West 1991 & Supp. 2001); 
38 C.F.R. § 20.1100 (2001).  The question now presented is 
whether new and material evidence has been submitted since 
the Board's adverse August 1987 decision, denying service 
connection for a somatization disorder, to permit reopening 
of the claim.  38 C.F.R. 3.156(a), effective prior to August 
29, 2001; Manio v. Derwinski, 1 Vet. App. 140 (1991).  For 
evidence to be deemed new, it must not be cumulative or 
redundant; to be material, it must bear directly and 
substantially upon the specific matter under consideration 
(here, whether it shows that the veteran has a somatization 
disorder and whether there is evidence that links it to 
service).  A determination by VA that information constitutes 
"new and material evidence" means that the new information 
is significant enough, either by itself or in connection with 
evidence already of record, that it must be considered in 
order to fairly decide the merits of a claim.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156(a) were revised, 
effective August 29, 2001.  The revised regulations require 
that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered new and 
material, and define material evidence as evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  These regulatory revisions apply to claims filed 
on or after August 29, 2001, and therefore, do not apply to 
the veteran's claim filed prior to then.

The evidence of record at the time of the August 1987 Board 
decision consisted essentially of statements and testimony 
from the veteran to the effect that he had a somatization 
disorder prior to service that was aggravated by active 
service; VA, service, and private medical reports that did 
not show the veteran had a somatization disorder in August 
1987; and medical literature concerning somatization 
disorders.  The Board found that the evidence did not show 
that the veteran had a somatization disorder.

Since the August 1987 Board decision, various evidence has 
been submitted, including VA reports from a psychiatrist 
dated in January and April 1995, that show the veteran has 
had chronic severe somatization reaction since military 
service.  This evidence by itself contributes a more complete 
picture to the veteran's claim for service connection for a 
somatization disorder.  Hodge, 155 F.3d 1356; Elkins v. West, 
12 Vet. App. 209 (1999).  Moreover, the opinion of the 
psychiatrist in the January 1995 VA report that links this 
psychiatric condition to the veteran's military service must 
be considered credible for the purpose of determining whether 
the evidence is new and material.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  Hence, the Board finds that new and 
material evidence has been submitted to reopen the claim for 
service connection for a somatization disorder under the 
criteria of 38 C.F.R. § 3.156(a), effective prior to August 
29, 2001.

New and material evidence having been received, the 
application to reopen the claim for service connection for a 
somatization disorder is granted.  The appeal is granted to 
this extent only.


ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for a 
somatization disorder is granted.


REMAND

Since the Board has held that the claim for service 
connection for a somatization disorder is reopened, the 
entire evidentiary record must be considered.  Under the 
circumstances, the case is remanded to the RO for 
consideration of the issue of entitlement to service 
connection for a psychiatric disability, including 
somatization disorder, on the merits in order to ensure due 
process to the veteran, pursuant to the decision of the Court 
in Bernard v. Brown, 4 Vet. App. 384 (1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in the VCAA and the regulatory 
revisions in 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)) are completed.

2.  After the above development, the RO 
should adjudicate the claim for service 
connection for a psychiatric disability, 
including somatization disorder, based on 
all the evidence of record ("on the 
merits").  If action remains adverse to 
the veteran, an appropriate supplemental 
statement of the case should be sent to 
the veteran and his attorney.  They 
should be afforded the opportunity to 
respond to the supplemental statement of 
the case before the file is returned to 
the Board.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 



